Citation Nr: 0702273	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary emboli.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for ulcers.

8.  Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

The veteran testified at an October 2003 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  In January 2004 and September 2005, the Board 
remanded the case for additional development.


FINDINGS OF FACT

1.  Pulmonary emboli, a respiratory disorder, and a heart 
disorder were not diagnosed during active service, or until 
many decades following separation from service.

2.  There is no evidence of a heart disorder or hypertension 
within one year following separation from service.

3.  The medical evidence of record does not show current 
diagnoses of hypertension, hypoglycemia or an eye disorder.

4.  There is no medical evidence that the veteran currently 
has chronic disabilities manifested by ulcers or pes planus.


CONCLUSIONS OF LAW

1. A heart disorder and hypertension were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Pulmonary emboli, respiratory disorder, hypoglycemia and 
eye disorder were not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  The veteran does not have present chronic disabilities 
manifested by ulcers or pes planus for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.655 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001, February and December 2004, 
and October 2005, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claimed, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, Nos. 19 
Vet. App. 473 (2006).  The Board specifically finds, however, 
that the veteran is not prejudiced in this case as he has 
been given specific notice with respect to those elements of 
a service-connection claim.   Thus, the lack of notice of 
additional benefits that stem from the grant of service 
connection cannot prejudice him.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claims. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  

In November 2005, the veteran failed to report for scheduled 
VA examinations pertaining to his claims for service 
connection for ulcers and for pes planus.  Individuals for 
whom an examination has been scheduled are required to report 
for the examination.  See 38 C.F.R. § 3.326(a) (2006).  The 
veteran has had ample time and opportunity, since November 
2005, to present good cause for failing to report for the 
examinations; moreover, he has not requested that his VA 
examinations be rescheduled.  Pursuant to 38 C.F.R. § 3.655 
(2006), when entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of pulmonary emboli, 
emphysema, hypertension, hypoglycemia, an eye disorder, or a 
cardiac disorder.  On entrance examination in September 1954, 
a blood pressure reading of 120/82 was recorded. In an August 
1957 treatment record, the veteran complained of "heart 
burn" with chest and upper abdominal cramps just before 
lunch.  He had slight nausea without vomiting.  The veteran 
had not experienced prior episodes.  The impression was 
questionable indigestion, or gastritis.  It was noted that 
the following day, the veteran had improved a bit with his 
heartburn gone; however, the nausea had increased the 
previous evening.  His appetite remained poor and the 
abdominal cramps were unchanged.  Examination of the 
veteran's abdomen found moderate mid to lower epigastric 
tenderness, otherwise negative.  The impression was gastritis 
or duodenitis.  On separation examination in August 1957, the 
veteran was determined to have pes planus, 2nd degree, 
asymptomatic.  A blood pressure reading of 110/70 was 
recorded.

The veteran underwent a VA examination of the feet in March 
1965 and was diagnosed as having pes planus, second degree.  

In February 1965, he veteran sought service connection for a 
stomach condition.
At a March 1965 VA gastrointestinal examination, the veteran 
was diagnosed as having functional gastrointestinal disorder.

By an April 1965 rating decision, the RO denied the veteran's 
claim for a stomach condition on the bases that there was 
only one single incidence of an upset  stomach in service and 
that the discharge examination was negative for a stomach 
disorder.

In November 2000, the veteran filed the pending claim for 
ulcers.

Treatment records from Palmetto Richland Memorial Hospital 
and Internal Medicine Clinic dated from 1996 to 2000 show 
that the veteran was treated for various disorders.  The 
records indicate a possible history of hypertension.  The 
records show that the veteran reported a history of diabetes 
that was changed to hypoglycemia.  The veteran complained of 
eye pain in a treatment record dated in November 1992; 
however, no eye disorder was diagnosed. Reports from 1996 
show a sustained vasovagal episode and probable cardiac 
arrest.  EKG showed left atrial enlargement.  The records 
note a history of coronary artery disease with myocardial 
infarction in 1999.  The veteran complained of stomach pain 
and nervous stomach in 1999.  Diagnosis was dyspepsia versus 
gastroesophageal reflux disease.  A history of ulcers was 
noted.  In 2000, he was treated for pulmonary emboli.  A 
history of phlebitis of the deep veins of both lower 
extremities was noted.  The records also show a history of 
emphysema.  The veteran reported that he had to quit working 
because of shortness of breath.   X-rays of the lungs in 1999 
showed hyperinflation compatible with chronic obstructive 
pulmonary disorder (COPD).  Results from a pulmonary function 
test in 2000 suggested a severe obstructive ventilatory 
deficit.  

At an October 2003 hearing, the veteran testified that he was 
treated for cataracts, ulcers, breathing problems, 
hypoglycemia and hypertension during service.  He reported 
that right after discharge, he was treated for a heart 
condition and pulmonary emboli.  With regard to his feet, he 
stated that he started having problems right after he entered 
service.  He stated that he did not receive current treatment 
for his feet, but the last time he had been treated was 
approximately four or five years earlier.  
 
In January 2004, the Board remanded the case for further 
evidentiary development of the record.  

Records from the Social Security Administration show that the 
veteran was determined to be disabled as of October 1999, due 
to chronic pulmonary insufficiency.  Records associated with 
the decision include a 1999 emergency room report from 
Richland Memorial Hospital that noted that the veteran had a 
history of chronic abdominal pain, undiagnosed.  

In September 2005, the Board reopened veteran's claim for 
service connection for pes planus and remanded that issue 
along with the other issues on appeal for further 
development.  In particular, the veteran was to undergo a VA 
examination to clarify the diagnosis of any 
abdominal/gastrointestinal disorder and pes planus and 
whether the disorders were related to service. 

A computerized printout associated with the claims folder 
shows that the veteran failed to report for VA examinations 
scheduled in November 2005.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, including cardiovascular 
disease, hypertension and ulcers, may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Pulmonary emboli, pulmonary disorder, heart disorder 

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for pulmonary emboli, respiratory disorder, or a heart 
disorder.  

The veteran has submitted post-service medical evidence 
showing treatment for a pulmonary emboli in 2000, a 
respiratory disorder in 1999, and cardiovascular disease in 
1996.  Specifically private treatment records show that in 
2000, the veteran was treated for pulmonary emboli.  X-rays 
of the veteran's lungs in 1999 suggested the presence of 
COPD.  Reports from 1996 show that the veteran sustained a 
vasovagal episode and probable cardiac arrest.   

The Board notes that that these diagnoses were made 
approximately 40 years after service.  The veteran showed no 
sign of pulmonary emboli, a respiratory disorder or heart 
disorder while in service or for decades thereafter.  The 
Board finds that, with no evidence of  pulmonary emboli, a 
respiratory disorder or a heart disorder at the time of the 
veteran's separation from service, or for approximately 40 
years thereafter, and with no medical opinion linking the 
current diagnoses to service, service connection for 
pulmonary emboli, a respiratory disorder, and a heart 
disorder is not warranted.  Moreover, as there is no medical 
evidence of a heart disorder within one year following 
separation from service, service connection on a presumptive 
basis is also not warranted for this disorder.  38 C.F.R. §§ 
3,303, 3.307, 3.309 (2006).

As the preponderance of the evidence is against the claims 
for service connection for pulmonary emboli, a respiratory 
disorder and a heart disorder, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Hypertension, hypoglycemia, eye disorder

Once again, the Board notes that there are no service medical 
records that show any complaints, symptoms, diagnoses, or 
treatment for hypertension, hypoglycemia or an eye disorder.  

The veteran has submitted post service medical evidence that 
includes reported histories of possible hypertension, 
diabetes that was changed to hypoglycemia, and complaints of 
eye pain.  The medical records, however, failed to provide 
diagnoses for any of these claimed disorders.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).
 
The Board notes that the veteran has failed to submit any 
medical evidence to provide support for his claims of 
hypertension, hypoglycemia and an eye disorder; thus, the 
preponderance of the evidence is against the claims.  As the 
preponderance of the evidence is against the claims for 
service connection for hypertension, hypoglycemia and an eye 
disorder, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b).  
Furthermore, as there is no evidence of hypertension within 
one year following separation from service, service 
connection on a presumptive basis is also not warranted.  38 
C.F.R. §§ 3.307, 3.309 (2006).

Ulcers, pes planus

In November 2005, the veteran failed to report for scheduled 
VA examinations pertaining to his claims for service 
connection for ulcers and for pes planus.  As noted above, 38 
C.F.R. § 3.655(a),(b) (2006) provides that when a claimant 
fails without good cause to report for necessary examinations 
scheduled in conjunction with an original claim, the claim 
will be decided on the basis of the evidence of record.  

The primary impediment to a grant of service connection for 
the veteran's claims for ulcers and pes planus is the absence 
of medical evidence of a chronic disability for either 
disorder.  

With regard to the veteran's claim for ulcers, the service 
medical records show that just prior to separation, veteran 
was diagnosed with either gastritis or duodenitis.  Post-
service evidence shows a history of gastrointestinal 
problems; however, there have been no objective clinical 
findings or competent medical opinion to indicate that any 
current abdominal or gastrointestinal disorder, to include 
ulcers, is related to service.   

As to the veteran's claim for pes planus, on separation 
examination from active service, the veteran was determined 
to have pes planus.  On VA examination in 1965, the veteran 
was once again diagnosed as having pes planus.  Since that 
time, however, there has been no evidence of a current pes 
planus disability.   In essence, there have been no objective 
clinical findings or competent medical opinion to indicate 
that the veteran has had continuing disabling symptomatology 
as a result of his claimed pes planus

In sum, the Board notes that the overwhelming medical 
evidence of record indicates that the veteran does not 
currently have chronic ulcers or a pes planus disorder.  
Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for a current ulcer 
or pes planus disorder.


ORDER

Entitlement to service connection for pulmonary emboli, 
respiratory disorder, heart disorder, hypertension, 
hypoglycemia, an eye disorder, ulcers, and pes planus, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


